Citation Nr: 0029670	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  97-26 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York

THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a temporary total rating, pursuant to 
38 C.F.R. § 4.29 (1999), based on VA hospitalization from 
October 16 to December 2, 1997.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in May 1997, of the VA Regional Office (RO) in 
Buffalo, New York.  

The appeal was docketed at the Board in 1997.  A hearing was 
held at the RO before the undersigned Member of the Board in 
May 1999.

REMAND

With respect to his claim for a rating in excess of 50 
percent for PTSD, the veteran asserts that he experiences 
frequent Vietnam-related nightmares and he contends, in 
essence, that his service-connected PTSD is more severely 
disabling than currently evaluated.  The Board observes that 
the veteran has not been examined for compensation purposes, 
relative to his PTSD, since August 1996.  Given such 
consideration, and because VA thereafter revised the 
criteria, effective November 7, 1996, for diagnosing and 
evaluating psychiatric disabilities, see 61 Fed. Reg. 52,695 
(1996), the Board is of the opinion that an updated VA 
examination, as specified in greater detail below, would be 
helpful before further related appellate action ensues.  
Further development to facilitate the accomplishment of the 
same is, therefore, specified below.

At his May 1999 personal hearing, the veteran indicated that 
he was presently in receipt of Social Security Administration 
(SSA) benefits based upon disability.  Because the 
evidentiary record of the proceeding incident to the 
veteran's award of the SSA benefits may be of bearing on the 
present appeal, and since the RO has not yet procured such 
record, further development to facilitate the accomplishment 
of the same is specified below.

By means of correspondence dated in July 1998, the veteran's 
representative, on the veteran's behalf, asserted a claim for 
service connection for substance abuse secondary to the 
veteran's service-connected PTSD.  The Board observes that 
such claim has not yet been adjudicated by the RO.  Further 
development bearing on such matter is, therefore, specified 
below.

Because the RO's disposition of the above-addressed recently 
asserted claim for secondary service connection for substance 
abuse may be of direct bearing on the veteran's certified 
claim of entitlement to a temporary total rating, pursuant to 
38 C.F.R. § 4.29, based on VA hospitalization from October 16 
to December 2, 1997, the Board will defer consideration of 
the latter claim pending the RO's adjudication of the 
secondary service connection claim.

Accordingly, the case is REMANDED for the following:

1.  The RO should take appropriate action 
to facilitate the accomplishment of the 
following:

a.  The RO should contact the SSA for the 
purpose of obtaining the record of the 
proceeding in which the veteran was 
awarded SSA benefits based upon 
disability, to include copies of medical 
records considered in connection 
therewith.

b.  The RO should procure copies of any 
clinical reports which may have been 
prepared in conjunction with either 
inpatient or outpatient treatment 
rendered the veteran since December 1997 
at the VA Medical Center in Buffalo, New 
York.

2.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination 
to determine the current severity of his 
service-connected PTSD.  Further, the 
examiner is specifically requested to 
assign a numerical scale representative 
of the veteran's PTSD-related Global 
Assessment of Functioning and explain the 
import of that score.  Any special 
diagnostic studies deemed necessary 
should be performed, and the claims 
folder should be made available to the 
examiner for review prior to the 
examination.  

3.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.  
Any corrective action needed should be 
undertaken.

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
adjudicate the veteran's above-cited 
recently asserted claim for secondary 
service connection for substance abuse; 
and readjudicate the issues listed on the 
title page.  In readjudicating the claim 
for a rating in excess of 50 percent for 
PTSD, the RO should consider the revised 
criteria pertaining to the evaluation of 
mental disorders, 38 C.F.R. Part 4 
(effective November 7, 1996), as well as 
the criteria in effect prior to 
November 7, 1996, rating the veteran 
under the criteria most favorable to him. 

5.  If either benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, to include the RO's disposition 
of the recently asserted claim for 
secondary service connection for 
substance abuse, both he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case.  The veteran should be provided 
appropriate notice of the requirements to 
perfect an appeal with respect to any 
issue(s) addressed therein which does not 
appear on the title page of this 
decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on all matters which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 5 -


